                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Kelli Jo Torres,                                           Case No. 20-cv-1092-DSD-ECW

                      Plaintiff,

v.
                                                   STIPULATION OF DISMISSAL
Dallas Hamm; Shelley Douty;                            WITH PREJUDICE OF
Rock County Sheriff Evan Verbrugge;                DEFENDANTS HAMM, DOUTY
Rock County; all individuals being sued                 AND VERBRUGGE
in their individual and official capacities,

                      Defendants.


       IT IS HEREBY STIPULATED BY AND BETWEEN the undersigned parties that

any and all of Plaintiff’s claims against Defendants, Dallas Hamm, Shelley Douty and Evan

Verbrugge, in either their individual or official capacities, be dismissed with prejudice.

       Plaintiff specifically acknowledges this dismissal is voluntarily entered into and

that no payment or separate consideration is being paid for entering into this dismissal.

Plaintiff and Defendants Dallas Hamm, Shelley Douty and Evan Verbrugge also agree that

neither party is entitled to costs, disbursements, or attorney’s fees (including attorney’s

fees pursuant to 42 U.S.C. § 1988).

       IT IS FURTHER STIPULATED that, without further notice, a Judgment of

Partial Dismissal with Prejudice of any and all of Plaintiff’s claims against Defendants

Dallas Hamm, Shelley Douty and Evan Verbrugge, without costs or disbursements or

attorney’s fees may be entered herein
Dated: 8/25/21   AMERICAN CIVIL LIBERTIES UNION OF
                 MINNESOTA

                 By: s/ Ian Bratlie
                 Ian Bratlie, #319454
                 709 South Front Street, Suite 1B
                 Mankato, MN 56001
                 Telephone: (651) 645-4097
                 ibratlie@aclu-mn.org

                 Teresa Nelson, #269736
                 P.O. Box 14720
                 Minneapolis, MN 55414
                 Telephone: (651) 645-4097
                 Facsimile: (651) 647-5948
                 tnelson@aclu-mn.org

                 Clare Diegel, #0400758
                 AMERICAN CIVIL LIBERTIES UNION OF MN
                 P.O. Box 14720
                 Minneapolis, MN 55414
                 Tel: (612) 274-7791
                 Fax: (651) 647-5948
                 cdiegel@aclu-mn.org

                 Attorneys for Plaintiff




                         2
Dated: 8/25/21   JARDINE, LOGAN & O'BRIEN, P.L.L.P.


                 By: s/ Joseph E. Flynn
                 Joseph E. Flynn, #0165712
                 Vicki A. Hruby, # 0391163
                 Alexandra A. Meyer, #0398471
                 8519 Eagle Point Boulevard, Suite 100
                 Lake Elmo, MN 55042-8624
                 Telephone: (651) 290-6500
                 Facsimile: (651) 223-5070
                 jflynn@jlolaw.com
                 vhruby@jlolaw.com
                 ameyer@jlolaw.com

                 Attorneys for Defendants




                   3
